Citation Nr: 0409253	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  94-41 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred as a result of a hospitalization from May 
26, 1994, to June 3, 1994.  

(The issue of entitlement to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for the claimed residuals of a 
cerebrovascular accident will be addressed in a separate 
Board decision.)  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 determination by VAMC, that the 
veteran was not entitled to payment or reimbursement for the 
cost of private medical expenses incurred from May 26, 1994, 
to June 3, 1994.  

In decisions dated in August 1999 and November 2000, the 
Board deferred adjudication of this appeal until such time as 
a decision could be rendered on a separate appeal brought by 
the veteran as to a claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for the 
claimed residuals of a cerebrovascular accident.  

As will be discussed in greater detail hereinbelow, that 
matter has now been resolved.  



REMAND

The veteran is seeking payment or reimbursement for the cost 
of medical expenses incurred at a private facility from May 
26, 1994, to June 3, 1994.  The record reflects that the 
veteran was hospitalized at Charleston Area Medical Center 
during that period, and diagnosed with left middle cerebral 
artery occlusion producing infarction in a large area of the 
left temporal and parietal lobes and probable occlusion of 
the left internal carotid artery with mild to moderate 
stenosis of the right internal carotid artery.  

In an August 1994 letter, the VAMC denied the veteran's claim 
on the basis that the treatment received at the Charleston 
Area Medical Center was not for a service-connected 
disability or for a condition considered to be adjunct to a 
service-connected disability.  

The Board notes that reimbursement of private medical 
expenses is available only where: (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service-connected disability, (B) for 
a non-service-connected disability associated with and held 
to be aggravating a service- connected disability, (C) for 
any disability of a veteran who has a total disability 
permanent in nature from a service- connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment . . . .; and (3) [VA] or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a) (West 2002); see also 38 
C.F.R. § 17.120 (2003) (formerly 38 C.F.R. § 17.80).  

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 
7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 
(1993)  

Recently, in a separate decision, the Board determined that 
the veteran was entitled to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 2002) for the residuals of the 
cerebrovascular accident which led to his admission to 
Charleston Area Medical Center in May 1994.  

The Board essentially concluded that the veteran's currently 
demonstrated residuals of a cerebrovascular accident were the 
likely result of VA's failure to properly diagnosis and treat 
his disorder earlier in that month.  

In view of this determination, the Board believes that the 
veteran's claim of entitlement to payment or reimbursement of 
private medical expenses must be remanded to the VAMC so that 
it can readjudicate the claim in regard to all three of the 
criteria listed under 38 U.S.C.A. § 1728(a).  See also 
38 C.F.R. § 17.120.  

The record reflects that, because the VAMC previously denied 
the claim on the basis that the veteran was not treated for 
or adjunct to a service-connected disability, the VAMC did 
not make any determination as to whether or not the remaining 
two criteria for reimbursement of private medical expenses 
were met.  

Furthermore, the Board notes that, in a VA Form 9 received as 
to this appeal in November 1994, the veteran indicated that 
he wished to appear at a personal hearing before a Veterans 
Law Judge at the RO.  

The Board notes that a personal hearing was conducted before 
the undersigned in April 1999.  However, this hearing was 
held primarily in regard to the veteran's claim for benefits 
under 38 U.S.C.A. § 1151, and no testimony was offered with 
respect to his claim for payment or reimbursement of medical 
expenses.  

For this reason, the Board finds that the VAMC should contact 
the veteran and request that he clarify whether or not he 
desires to appear at another personal hearing before a 
Veterans Law Judge.  

Accordingly, this case is remanded for the following actions:

1.  The VAMC should take appropriate 
steps to contact the veteran to clarify 
whether he wishes to appear at another 
personal hearing before a Veterans Law 
Judge.  If the veteran indicates that he 
does wish to appear at another personal 
hearing, the VAMC should then arrange for 
him to be scheduled for such hearing, to 
be conducted either by a traveling 
Veterans Law Judge or by videoconference 
hearing, according to his request.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the claims 
folder.  

2.  The VAMC should readjudicate the 
issue of entitlement to payment or 
reimbursement of private medical expenses 
incurred from May 26, 1994, to June 3, 
1994.  If the benefit sought on appeal 
remains denied, the VAMC should issue an 
Supplemental Statement of the Case 
containing discussion and analysis of all 
pertinent provisions of the law and 
regulations, and the veteran should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


